DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Keely (Reg. No. 67/138) on July 30th, 2021.
The application has been amended as follows: 
AMEND CLAIM 1:
An ablation cable assembly comprising: 
a rigid portion forming a proximal-most portion of the ablation cable assembly and configured to couple to a source of electrosurgical energy and prevent fluid ingress, the rigid portion including a rigid tube; 
a flexible central portion extending distally from the rigid tube, the flexible central portion including: 
an inner conductor; 
a dielectric disposed about the inner conductor, the inner conductor including an exposed distal portion extending distally of a distal end of the dielectric; and 
a conductive braid disposed about the dielectric and in electrical communication with the rigid tube; 
a radiating portion extending distally from the flexible central portion and configured to deliver electrosurgical energy to tissue, the radiating portion including a first shrink tube surrounding the exposed distal portion of the inner conductor and having a proximal end abutting a distal end of the dielectric, 
a second shrink tube in contact with the dielectric. 
AMEND CLAIM 7:
The ablation cable assembly according to claim 6, wherein the distal portion of the rigid tube is flared over a proximal end of the conductive braid of the flexible central portion.
AMEND CLAIM 21:
The ablation cable assembly according to claim 1, wherein the inner conductor forms a core of the flexible central portion, the conductive braid forms an outermost layer of the flexible central portion, and the dielectric is disposed between the inner conductor and the conductive braid.
AMEND CLAIM 22:
The ablation cable assembly according to claim 21, wherein the dielectric is in direct contact with the inner conductor and the conductive braid along an entire length of the flexible central portion.
AMEND CLAIM 24:
The ablation cable assembly according to claim 1, wherein the inner conductor extends through the flexible central portion and into the radiating portion.
AMEND CLAIM 33:
An ablation cable assembly, comprising: 
a rigid portion configured to couple to a source of electrosurgical energy and prevent fluid ingress, the rigid portion including a rigid tube; 
a flexible central portion extending distally from the rigid tube, the flexible central portion including: 
an inner conductor; 
a dielectric disposed about the inner conductor; and 
a conductive braid disposed about the dielectric; 
flexible central portion and configured to deliver electrosurgical energy to tissue, the radiating portion including a first shrink tube surrounding the inner conductor and having a proximal end abutting a distal end of the dielectric, wherein the conductive braid surrounds the first shrink tube; and 
a second shrink tube in contact with the dielectric.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Brannan (U.S. PGPub. No. 2014/0290830) which discloses a similar ablation cable assembly (Fig. 1) comprising a feedline (60) forming a proximal-most portion of the ablation cable assembly and configured to couple to a source of electrosurgical energy (microwave generator 40). The cable assembly further includes a flexible central portion (coaxial feed-line segment 112 of the coaxial cable, impedance step-down segment 114 of the coaxial cable in Fig. 2B; [0076]) extending distally from the feedline (60) and a radiating portion (radiator base segment 116, distal radiating section 120) including a first shrink tube (dielectric insulator 234; [0027], “heat shrinking the dielectric”; [0084], radiator base segment 116 may be constructed from different materials, also see dielectric is sintered PTFE) having a proximal end abutting a distal end of the dielectric (dielectric insulator 234 abuts dielectric insulator 224, Fig. 2B).
Brannan et al., (U.S. PGPub. No. 2010/0097284) is another piece of pertinent prior art which teaches a similar ablation cable assembly (assembly 12 in Fig. 1 and 13-14) including a shrink wrap that may be applied to the entire cable assembly ([0052], “a sleeve 63 of fluorinated ethylene propylene (FEP) shrink wrap may be applied to the entire assembly 12”). The reference however fails to cure all of the deficiencies of Brannan (U.S. PGPub. No. 2014/0290830).
Although the references teach similar ablation cable assemblies, the prior art fails to disclose the particularly claimed “radiating portion extending distally from the flexible central portion and configured to deliver electrosurgical energy to tissue, the radiating portion including a first shrink tube surrounding the exposed distal portion of the inner conductor and having a proximal end abutting a distal end of the dielectric, wherein the conductive braid surrounds the first shrink tube and is disposed within a joint between the distal end of the dielectric and the proximal end of the first shrink tube; and a second shrink tube in contact with the dielectric” as recited in independent claim 1 in combination with the other structural limitations of the claim. The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1. 
Similarly, the prior art fails to disclose the particularly claimed “conductive braid extending distally from the rigid tube; a first shrink tube surrounding the inner conductor and having a proximal end abutting a distal end of the dielectric, wherein the conductive braid surrounds the first shrink tube and is disposed within a joint between the distal end of the dielectric and the proximal end of the first shrink tube; and a second shrink tube in contact with the dielectric” as recited in independent claim 28 in combination with the other structural limitations of the claim. The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 28.
Lastly, the prior art fails to disclose the particularly claimed “radiating portion extending distally from the central portion and configured to deliver electrosurgical energy to tissue, the radiating portion including a first shrink tube surrounding the inner conductor and having a proximal end abutting a distal end of the dielectric, wherein the conductive braid surrounds the first shrink tube; and a second shrink tube in contact with the dielectric” as recited in independent claim 33 in combination with the other structural limitations of the claim. The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 33. 
Accordingly, claims 2-4, 6-8, and 21-27 are allowed due to their dependency on independent claim 1 and claims 29-32 are allowed due to their dependency on independent claim 28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-4, 6-8 and 21-33 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794